DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/11/2021 has been entered. Claims 14, 19-20, 22, 24-26 have been amended and claims 1-13 have been previously withdrawn. Therefore, claims 14-22 are now pending in the application.

Drawings
Previous objection of Drawing has been withdrawn in light of applicants submitted of REPLACEMENT drawing.

Allowable Subject Matter
Claims 14-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Schirmer, Klaus et al. (EP - 0025913 A2, from IDS, Examiner disclosed English machined translation of description for reference in previous office action) discloses Safety Circuit for the Surveillance of Magnetic Valves in Vehicle comprising;

tapping a measurement signal on the other side of the solenoid valve (at 10, The voltage monitoring circuit 10 supply a small quiescent current to the solenoid valve 1 even the switch 4 and 4’ are open and therefore monitors the voltage drop across the solenoid valve regardless of the switching state of the switches 4 and 4’, [0020], Fig: 1); and
determining the state of the solenoid valve based on a juxtaposition of the test signal and of the measurement signal (control of solenoid valve 1 and monitoring procedure, [0017-0022].
However, prior art fails to disclose the control coil is connected in parallel with a supply-side voltage divider and the measurement signal is tapped at an intermediate potential point of the supply-side voltage divider.
Prior art fails to disclose or suggest these limitations recited in independent claims 14, 24-26. Therefore, independent claims 14, 24-26 are allowable. Claims15-21 and 27-28 are also allowable by virtue of their dependencies from claim 14.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657